IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MATTHEW MARANA,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5829

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

William R. Ponall of Ponall Law, Maitland, for Appellant.

Pamela Jo Bondi, Attorney General, and Tayo Popoola, Assistant Attorney General,
for Appellee.




PER CURIAM.

      Matthew Marana appeals his conviction and sentence arising from on online

sting in which he travelled to meet “a minor” and “her sister” for sex. On appeal, he

makes two arguments that his conviction should be overturned because law

enforcement officers violated his due process rights and impermissibly entrapped
him. He also argues to be resentenced because the trial court simply modified his

illegal sentence when a new sentencing hearing was required. We affirm Appellant’s

conviction without additional discussion, but reverse and remand for a resentencing

hearing.

      The Florida Supreme Court “has long held that where a sentence has been

reversed or vacated, the resentencings in all criminal proceedings . . . are de novo in

nature.” See State v. Fleming, 61 So. 3d 399, 406 (Fla. 2011). “[T]he full panoply of

due process considerations attach . . . [and] both parties may present new evidence

bearing on the sentence.” Id. (citing State v. Scott, 439 So. 2d 219, 220 (Fla. 1983)).

In this case, Appellant filed a 3.800(b)(2) motion arguing correctly that his prior

sentence—twelve years in prison followed by an eight-year probationary term for a

second degree felony—was legally impermissible. His motion also requested a

resentencing hearing. The trial court granted his motion to vacate the illegal

sentence, but then corrected the sentence downward on its own without conducting

a resentencing hearing. Appellant’s new sentence gave him twelve years in prison

followed by a three-year probationary term.

      It generally doesn’t present a problem for courts to correct ministerial

problems with a sentence without a hearing. See, e.g., Jordan v. State, 143 So. 3d

335, 339 (Fla. 2014); Taylor v. State, 185 So. 3d 1281, 1282 (1st DCA 2016). But

in this instance, the trial court exercised discretion in deciding Appellant’s new

                                          2
sentence that went beyond a ministerial act. Jordan, 143 So. 3d at 339-40

(concluding that resentencing is not a ministerial act where the trial judge has judicial

discretion and where the appellant will suffer practical consequences from the

decision). Due process rights attached to Appellant’s resentencing here because the

court had vacated a prior, legally impermissible sentence and exercised discretion in

deciding on a new sentence that had tangible consequences for Appellant. We thus

reverse and remand for a new resentencing hearing.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED


WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.




                                           3